DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al ("Shultz," US 20180219861) in view of Kim et al (“Kim,” US 20140162601) and further in view of Skubic et al ("Skubic," US 20020131445). 

Regarding claim 1, Shultz discloses a biometric authentication system comprising:
a reader device comprising: (Shultz, [0045], fingerprint reader)
a memory configured to store identifying data (Shultz, [0044], memory)
a biometric capture device wherein the biometric capture device is configured to capture biometric data from a user proximate to the reader device; (Shultz, [0059], describes biometric capture; [0045], fingerprint reader)
a processor coupled to the biometric capture device, and wherein the processor is configured to compute a first hash in response to the biometric data; (Shultz, [0059], describes biometric capture; [0110], processor; [0116] describes hashing the digital fingerprint string) and
a short-range transceiver coupled to the processor, (Shultz, [0112] describes short-range transceivers as Near Field Communication (NFC), or Low Energy Bluetooth; [0110], processor)
wherein the short-range transceiver is configured to output the first hash, (Shultz, [0112] describes short-range transceivers as Near Field Communication (NFC), or Low Energy Bluetooth; [0043] & [0097], FIG 11 describe outputting the first hash)
and the identifying data;(Shultz, [0043], [0097] & FIG 11 describe and the identifying data) and
(Shultz, [0044], smart device)
a processor; (Shultz, [0044], processor)
a short-range transceiver coupled to the processor; (Shultz, [0047] describes a transceiver of a smart device as Near Field Communication (NFC) or Bluetooth; [0044], processor)
a wide-area transceiver coupled to the processor; (Shultz, [0118], Internet [wide area transceiver]; [0044], processor) and
a memory coupled to the processor, (Shultz, [0044], memory coupled to the processor)
wherein the memory comprises a software application including code configured to be executed on the processor, (Shultz, [0044] describes wherein the memory comprises a software application including code configured to be executed on the processor)
wherein the application is configured to: (Shultz, [0044], software application)
direct the short-range transceiver to receive from the short-range transceiver of the reader device, (Shultz, [0112] describes short-range transceiver to receive from the short-rant transceiver of [0045], fingerprint reader)
the first hash (Shultz, [0043] & [0097], describes the first hash)
and the additional data; (Shultz, [0043] & [0097], describes the processor may also be caused to combine the digital fingerprint string(s) with a second cryptographic salt [additional data] stored in the digital storage element to generate a second hash)
direct the processor to retrieve from the memory a stored biometric model associated with the user; (Shultz, [0043], describes the processor may also be caused to combine the digital fingerprint string(s) with a second cryptographic salt stored in the digital storage element to generate a second hash)
direct the processor to compute a second hash of the stored biometric model; (Shultz, [0043], describes computing a second hash of the stored salt)
direct the processor to determine a match if the first hash is within a range of distances of the second hash; (Shultz, [0043], [0097] & [0116] describes comparing the hash to a hash signature to determine if the fingerprint is authentic, hashing the digital fingerprint scan with a second cyrptographic salt to produce a server hash which can be sent to the server, generating QR codes to receive certain amounts of bitcoin from other parties and interpreting scanned QR codes to send bitcoins to other parties)
Shultz fails to explicitly disclose direct the processor form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with an authentication server and a second data portion including data not associated with a user. 
However, in an analogous art, Kim discloses direct the processor form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with an authentication server and a second data portion including data not associated with a user, (Kim: [0020]-[0021], [0033]-[0035], [0041]-
[0045], an ephemeral identifier generated and assigned to a user/device by a service
provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric
code or sequence [i.e. second data portion] that uniquely been identified as being
associated with the device. Each devices within the network also receives a private
identifier each other devices [i.e. first data portion])

effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include direct the processor form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with an authentication server and a second data portion including data not associated with a user. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
Shultz and Kim fail to explicitly disclose direct the processor to retrieve a token in response to the identifying data and to the match; and direct the processor to output the token with the short-range transceiver to the reader device.
However, in an analogous art, Skubic discloses direct the processor to retrieve a token in response to the identifying data and to the match; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
and direct the processor to output the token with the short-range transceiver to the reader device, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the


Regarding claim 2, Shultz, Kim and Skubic disclose the system of claim 1. 
Kim further discloses further discloses wherein the ephemeral ID signal comprises a first portion including data associated with a server and a second portion including data not associated with the user of the smart device, (Kim, [0020]-[0021], [0033]-[0035], [0041][0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include direct the processor form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with an authentication server and a second data portion including data not associated with a user. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
Regarding claim 3, Shultz, Kim and Skubic disclose the system of claim 1
Shultz further discloses wherein the processor of the reader device is configured to compute the first hash in response to the biometric data and to additional data;  (Shultz, [0059], describes biometric capture; [0110], processor; [0116] describes hashing the digital fingerprint string; [0043], [0097] and FIG 11 describe additional data)
wherein the application is configured to direct the processor to compute the second hash of the stored biometric model and additional data; (Shultz, [0043], [0097] and FIG 11 describe wherein the application is configured to direct the processor to compute the second hash of the fingerprint model and additional data)
Kim further discloses wherein the additional data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data (Kim, [0033]-[0035], [0041]-[0045] the ephemeral identifier may be any alpha-numeric code or sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the additional data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al ("Shultz," US 20180219861), Kim et al (“Kim,” US 20140162601) in view of Skubic et al ("Skubic," US 20020131445) and further in view of Van Os et al ("Van Os," US 20190080189). 

Regarding claim 4, Shultz, Kim and Kim disclose the system of claim 1. 
Shultz, Kim and Kim fail to explicitly disclose wherein the biometric data is derived from biometric captures selected from a group consisting of: a face of the user, a fingerprint, a palm print, audio data, iris data, and movement data.
However, in an analogous art, Van Os discloses wherein the biometric data is derived from biometric captures selected from a group consisting of: 
a face of the user, (Van Os, [0383], face of the user)
a fingerprint, (Van Os, [0162], fingerprint)
a palm print, (Van Os, [0133], palm print)
audio data, (Van Os, [0146], audio data)
iris data,  (Van Os, [0746], iris data)
and movement data, (Van Os, [0133], movement data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Shultz, Kim and Skubic to include wherein the biometric data is derived from biometric captures selected from a group consisting of: a face of the user, a fingerprint, a palm print, audio data, iris data, and movement data. One would have . 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al ("Shultz," US 20180219861) and further in view of Kim et al (“Kim,” US 20140162601) and further in view of Skubic et al ("Skubic," US 20020131445) and further in view of Reynders et al ("Reynders," US 20170171178). 

Regarding claim 5, Shultz, Kim and Skubic disclose the system of claim 1
	Kim further discloses wherein the reader device further comprises a peripheral device coupled to the processor that is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range network, including one or more peripheral devices)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the reader device further comprises a peripheral device coupled to the processor that is selected from a group consisting of: an electrical device. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
	Shultz, Kim and Skubic fail to explicitly dislose and an electromechanical device, wherein the peripheral device is configured to perform a user-perceptible action.
(Reynders, [0065], [0079], [0114] and [0151] disclose an Internet of Things (IoT) network of various devices connected with a user device for controlling a door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM etc)
	wherein the peripheral device is configured to perform a user-perceptible action (Reynders, [0065], [0079], [0114] and [0151] disclose an Internet of Things (IoT) network of various devices connected with a user device for controlling a door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM etc)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Shultz, Kim and Skubic to include and an electromechanical device, wherein the peripheral device is configured to perform a user-perceptible action. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114] and [0151]). 

Regarding claim 6, Shultz, Kim, Skubic and Reynders disclose the system of claim 5. 
	Reynders further discloses wherein the user-perceptible change in the peripheral device is selected from a group consisting: unlocking a door, preparing a beverage, unlocking a car door, activating an appliance, activating a vending machine (Reynders, [0065], [0079], [0114], [0151]; an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTv.TM etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Shultz, Kim and Skubic to include wherein the user-perceptible change in the peripheral device is selected from a group consisting: unlocking a door, preparing a beverage, unlocking a car door, activating an appliance, activating a vending machine. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114] and [0151]). 

Regarding claim 7, Shultz, Kim, Skubic and Reynders disclose the system of claim 5. 
Reynders further discloses wherein the user-perceptible change in the peripheral device is selected from a group consisting: controlling a television, controlling a computer, executing a program on a computing device, logging into a software application or web site, (Reynders, [0065], [0079], [0114], [0151]; an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTv.TM etc)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the
. 

Claims 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al ("Shultz," US 20180219861) and further in view of Kim et al (“Kim,” US 20140162601) and further in view of Skubic et al ("Skubic," US 20020131445) and further in view of Van Os et al ("Van Os," US 20190080189). 

Regarding claim 8, Shultz discloses a method for a smart device comprising:
receiving with the short-range transceiver from the reader device, (Shultz, [0045], fingerprint reader) 
a representation of reader-acquired biometric data associated with a user of the smart device (Shultz, [0059], describes biometric capture; [0045], fingerprint reader)
 and additional data; (Shultz, [0043], [0097] and FIG 11 describe additional data as salt)
retrieving from a memory a stored biometric model associated with the user; (Shultz, [0043], describes the processor may also be caused to combine the digital fingerprint string(s) with a second cryptographic salt [additional data] stored in the digital storage element to generate a second hash)
determining with a processor a representation of the stored biometric model, in response to the stored biometric model and to the additional data; (Shultz, [0043], [0097] and FIG 11 describe the processor may also be caused to combine the digital fingerprint string(s) with a second cryptographic salt [additional data] stored in the digital storage element to generate a second hash)
determining with the processor a biometric match when the representation of the reader-acquired biometric data is within a range of the representation of the stored biometric model; (Shultz, [0043], [0097], FIG 11 & [0116] describes comparing the hash to a hash signature to determine if the fingerprint is authentic, hashing the digital fingerprint scan with a second cyrptographic salt to produce a server hash which can be sent to the server, generating QR codes to receive certain amounts of bitcoin from other parties and interpreting scanned QR codes to send bitcoins to other parties)
providing with the short-range transceiver to the reader device, (Shultz, [0112] describes short-range transceivers as Near Field Communication (NFC), or Low Energy Bluetooth; [0045], fingerprint reader) 
Shultz fails to explicitly disclose outputting with a short-range transceiver an ephemeral ID signal, wherein the ephemeral ID signal is not pre-associated with a reader device; receiving with the short-range transceiver from a reader device a request for identifying data, in response to the ephemeral ID signal;
However, in an analogous art, Kim discloses outputting with a short-range transceiver an ephemeral ID signal, wherein the ephemeral ID signal is not pre-(Kim, [0020]-[0021], [0033]-[0035], [0041 J-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices; [0051 J describes Bluetooth [short range transceiver]).
receiving with the short-range transceiver from a reader device a request for identifying data, in response to the ephemeral ID signal; (Kim, [0032] describes receiving from the Bluetooth transceiver from the reader a request for identity in response to the Ephermeral ID)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include direct the processor form an ephemeral ID signal, wherein the ephemeral ID signal comprises a first data portion including data associated with an authentication server and a second data portion including data not associated with a user; receiving with the short-range transceiver from a reader device a request for identifying data, in response to the ephemeral ID signal. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
Shultz and Kim fail to explicitly disclose wherein the authenticated data comprises token data;
(Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the
method and system of Shultz and Kim to include wherein the authenticated data comprises token data. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubik, [0027]-[0030]). 
Shultz, Kim and Skubic fail to explicitly disclose authentication data in response to the biometric match and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device. 
	However, in an analogous art, Van Os discloses authentication data in response to the biometric match (Van Os, [0522], [0678] & [0774] describes authentication data in response to the biometric match; also see [0164])
	and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device, (Van Os, [0222], [0711] & [0522] describes a valid request for action in response to a request to perform an action on a peripheral device coupled to the reader device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the


Regarding claim 9, Shultz, Kim, Skubic and Van Os disclose the method of claim 8. 
Kim further discloses wherein the ephemeral ID signal comprises a first portion including data associated with a server and a second portion including data not associated with the user of the smart device, (Kim: [0020]-[0021 ], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the netwrk also receives a private identifier each other devices [i.e. first data portion]);
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the ephemeral ID signal comprises a first portion including data associated with a server and a second portion including data not associated with the user of the smart device. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
Regarding claim 10, Shultz, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the receiving with the short-range transceiver from the reader device, the request for identifying data further comprises receiving with the short-range transceiver from the reader device, an identifier associated with the reader device; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in thenetwrk, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence [corresponds to additional data]; [0051], describes Bluetooth [short range transceiver; [0028], smart phone) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the receiving with the short-range transceiver from the reader device, the request for identifying data further comprises receiving with the short-range transceiver from the reader device, an identifier associated with the reader device. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
	Shultz and Kim fail to explicitly disclose and wherein the token is associated with the identifier associated with the reader device.
	However, in an analogous art, Skubic discloses and wherein the token is associated with the identifier associated with the reader device, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the
method and system of Shultz and Kim to and wherein the token is associated with the identifier associated with the reader device. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubik, [0027]-[0030]). 

Regarding claim 11, Shultz, Kim, Skubic and Van Os disclose the method of claim 8. 
Kim further discloses wherein the additional data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be alpha numeric code or sequence)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the additional data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom 

Regarding claim 12, Shultz, Kim, Skubic and Van Os disclose the method of claim 8. 
 Van Os further discloses wherein the new biometric data is selected from a group consisting of: 
a face of the user, (Van Os, [0383], face of the user)
a fingerprint, (Van Os, [0162], fingerprint)
a palm print, (Van Os, [0133], palm print)
audio data, (Van Os, [0146], audio data)
iris data,  (Van Os, [0746], iris data)
and movement data (Van Os, [0133], movement data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the
method and system of Shultz, Kim and Skubic to include wherein the new biometric data is selected from a group consisting of: a face of the user, a fingerprint, a palm print, audio data, iris data, and movement data. One would have been motivated to provide implement biometric authentication using a variety of techniques (Van Os, [0002]). 


Regarding claim 13, Shultz, Kim, Skubic and Van Os disclose the method of claim 8. 
Shultz further discloses wherein the representation the reader-acquired biometric data associated with the user is selected from a group consisting of:
a hash of the reader-acquired biometric data, (Shultz, FIG 11, Hash Step 1, 1st hash; [0045], fingerprint reader)
the reader-acquired biometric data that is digitally signed by the reader device, (Shultz, FIG 11, 1st Hash Signature; [0045], fingerprint reader)
a hash of the reader-acquired biometric data and the additional data, (Shultz, FIG 11, 2nd Crypt Salt->Hash Step 2 to create 2nd Hash)
the reader-acquired biometric data and the additional data that are combined and digitally signed by the reader device, (Shultz, [0097], describes the reader-acquired fingerprint data and the salt which is added to be combined to create a second hash signature which is signed by [0045], fingerprint reader)

Regarding claim 15, Shultz discloses a biometric authentication system comprising:
a memory configured to store a biometric model associated with the user;  (Shultz, [0043], describes the processor may also be caused to combine the digital fingerprint string(s) with a second cryptographic salt stored in the digital storage element to generate a second hash)
a first hash of reader-acquired biometric data associated with a user,  (Shultz, [0043], [0097] and FIG 11, describes the first hash)
 (Shultz, [0043], [0097], and FIG 11 describe using a salt as additional data) and
wherein the processor is configured to determine a second hash of the biometric model and the additional data, wherein the processor is configured to determine a match condition when the first hash is within a range of distances to the second hash; (Shultz, [0043], [0097] and FIG 11 describe determining a second hash of the biometric model and the additional salt data, wherein the processor is configured to determine a comparison by matching when the first hatch is within a range of distances to the second hash so authentication can be done) and
Shultz fails to explicitly disclose a short-range transceiver coupled to the processor, wherein the short-range transceiver is configured to output to a reader device an ephemeral ID signal, wherein the short-range transceiver is configured to receive from the reader device a request for identifying data, a processor coupled to the short-range transceiver, wherein the processor is configured to determine the ephemeral ID signal, wherein the ephemeral ID signal is not pre-associated with a reader device 
However, in an analogous art, Kim discloses a short-range transceiver coupled to the processor, wherein the short-range transceiver is configured to output to a reader device an ephemeral ID signal, (Kim, [0020]-[0021], [0030], [0033]-[0035], [0041]-[0045], [0047]; Fig 1, 2, describe a Bluetooth transceiver coupled to a processor wherein the Bluetooth transceiver is configured to output to a reader device an ephermal ID)
 (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the netwrk also receives a private identifier each other devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the additional data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 
Shultz and Kim fail to explicitly disclose wherein the short-range transceiver is configured to provide to the reader device, authentication data in response to the match condition, wherein the authenticated data comprises token data; wherein the short-range transceiver is configured to receive from the reader device a request for identifying data, a processor coupled to the short-range transceiver. 
However, in an analogous art, Skubic discloses wherein the short-range transceiver is configured to provide to the reader device, authentication data in response to the match condition, wherein the authenticated data comprises token data; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
wherein the short-range transceiver is configured to receive from the reader device a request for identifying data, a processor coupled to the short-range transceiver (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the short-range transceiver is configured to provide to the reader device, authentication data in response to the match condition, wherein the authenticated data comprises token data; wherein the short-range transceiver is configured to receive from the reader device a request for identifying data, a processor coupled to the short-range transceiver. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 
Shultz, Kim and Skubic fail to explicitly disclose and wherein the short-range transceiver is configured to provide to the reader device a request to perform an action on a peripheral device coupled to the reader device. 
(Van Os, [0222] & [0711] describe sending the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the
method and system of Shultz, Kim and Skubic to include and wherein the short-range transceiver is configured to provide to the reader device a request to perform an action on a peripheral device coupled to the reader device. One would have been motivated to provide interfaces and techniques for enrollment and authentication of biometric features (Van Os, [0002]). 

Regarding claim 16, Shultz, Kim, Skubic and Van Os disclose the system of claim 15. 
Kim further discloses wherein the ephemeral ID signal comprises a first portion including data associated with an authentication server and a second portion including data not associated with the user of the smart device, (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the netwrk also receives a private identifier each other devices [i.e. first data portion]);

effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the ephemeral ID signal comprises a first portion including data associated with an authentication server and a second portion including data not associated with the user of the smart device. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 

Regarding claim 17, Shultz, Kim, Skubic and Van Os disclose the system of claim 15
Kim further discloses wherein the short-range transceiver is configured to receive an identifier associated with the reader device and security data; (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha numeric code or sequence)
and
wherein the system further comprising a wide-area network transceiver coupled to the processor, (Kim, [0020], Internet [wide-area network transceiver]; [0026], processor). 
wherein the wide-area network transceiver is configured to send the identifier to the authentication server, (Kim, [0020], Internet [wide-area network transceiver]; [0020]-[0021], [0024], [0033]-[0035], [0041]-[0045] describes sending the identifier to the server for authentication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the

Skubic further discloses and wherein the wide-area network transceiver is configured to receive the token from the authentication server, in response to the identifier, (Skubic, [0039] describes the internet server; [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between devices upon the positive verification [authentication] of the temporary identification by way of a server as disclosed in paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the
method and system of Shultz and Kim to include and wherein the wide-area network transceiver is configured to receive the token from the authentication server, in response to the identifier. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubik, [0027]-[0030]). 

Regarding claim 18, Shultz, Kim, Skubic and Van Os disclose the system of claim 15. 
Kim further discloses wherein the security data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha numeric code or sequence)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the security data is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data. One would have been motivated to provide secure discovery and communication between devices that are enrolled in a network (Kim, [0001]). 

Regarding claim 19, Shultz, Kim, Skubic and Van Os disclose the system of claim 15. 
 Van Os further discloses wherein the reader-acquired biometric data comprises data associated with a portion of the user selected from a group consisting of: 
a face of the user, (Van Os, [0383], face of the user)
a fingerprint, (Van Os, [0162], fingerprint)
a palm print, (Van Os, [0133], palm print)
voice data, (Van Os, [0357], voice)
(Van Os, [0746], iris data)
and movement data, (Van Os, [0133], movement data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the
method and system of Shultz, Kim and Skubic to include wherein the reader-acquired biometric data comprises data associated with a portion of the user selected from a group consisting of: a face of the user, a fingerprint, a palm print, voice data, iris data, and movement data. One would have been motivated to provide implement biometric authentication using a variety of techniques (Van Os, [0002]). 

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al ("Shultz," US 20180219861), Kim et al (“Kim,” US 20140162601), Skubic et al ("Skubic," US 20020131445) in view of Van Os et al ("Van Os," US 20190080189) and further in view of Reynders et al ("Reynders," US 20170171178). 

Regarding claim 14, Shultz, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range netwrk, including one or more peripheral devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the

method and system of Shultz to include wherein the peripheral device is selected from a group consisting of: an electrical device. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114] and [0151]). 
	Shultz, Kim and Skubic fail to explicitly disclose and an electromechanical device; wherein the action comprises a user-perceptible action; and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the user-perceptible action has been performed by the peripheral device.
	However, in an analogous art, Reynders discloses and an electromechanical device;  (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (loT) netwrk of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, Apple TV. TM, etc))
	wherein the action comprises a user-perceptible action; (Reynders, [0065],
[0079], [0114], [0151], an Internet of Things (loT) netwrk of various devices connected
with a user device for controlling door lock, appliance, audiovisual equipment (e.g.
television, A/V receiver, cable/satellite receiver, Apple TV. TM, etc))
	and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the user-perceptible action has been performed by the peripheral device, (Reynders, [0065], [0293]-[0295], an Internet of Things (loT) network of various devices connected with a user device for performing payment transactions, such as Paypal, a credit card company or the user's bank account; [0271] describes confirming the transaction that it occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Shultz, Kim, Skubic and Van Os to include and an electromechanical device; wherein the action comprises a user-perceptible action; and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the user-perceptible action has been performed by the peripheral device. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114] and [0151]). 

Regarding claim 20, Shultz, Kim, Skubic and Van Os disclose the system of claim 15
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range netwrk, including one or more peripheral devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the
method and system of Shultz to include wherein the peripheral device is selected from a group consisting of: an electrical device. One would have been motivated to provide a 
Shultz, Kim and Skubic disclose and an electromechanical device; wherein the action comprises a user-perceptible action; and wherein the short-range transceiver is configured to receive from the reader device a confirmation that the user-perceptible action has been performed by the peripheral device.
	However, in an analogous art, Reynders discloses and an electromechanical device;  (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (loT) netwrk of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, Apple TV. TM, etc))
	wherein the action comprises a user-perceptible action; (Reynders, [0065],
[0079], [0114], [0151], an Internet of Things (loT) netwrk of various devices connected
with a user device for controlling door lock, appliance, audiovisual equipment (e.g.
television, A/V receiver, cable/satellite receiver, Apple TV. TM, etc))
	and wherein the short-range transceiver is configured to receive from the reader device a confirmation that the user-perceptible action has been performed by the peripheral device, (Reynders, [0065], [0293]-[0295], an Internet of Things (loT)
netwrk of various devices connected with a user device for performing payment
transactions, such as Paypal, a credit card company or the user's bank account; [0271]
describes confirming the transaction that it occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J WILCOX/Examiner, Art Unit 2439            


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439